DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 9, 10, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040224112 by Maruyama in view of US 20040092641 by Yoshida in further view of EP 525708 by Schultze et al (AU 2061192 by Schultze et al used as translation).
Maruyama describes a multilayer container.
Regarding claim 9, Maruyama describes a multilayer container (paragraph 9) comprising a polyester layer (paragraph 12) and a polyamide layer (paragraph 13). The polyamide resin in the polyamide layer has a structural unit derived from m-xylylenediamine above 70 mol% of the amine portion with a dicarboxylic acid (paragraph 14). Maruyama describes a cobalt salt (paragraph 52) in the polyamide resin in an amount of 0.01-0.10% by weight, equal to 100-1000 ppm (paragraph 53).
Maruyama is silent as to the presence of antioxidant in the polyester layer and to the act of producing a regenerated polyester from the article.
Yoshida describes a polyester resin composition.
Yoshida describes adding an antioxidant into a polyester composition in an amount of 0.01-1% by mass (paragraph 54), preferably 0.1-0.8%. Yoshida states that the antioxidant is added to inhibit thermal decomposition or hydrolysis at high temperatures (paragraph 50). Thus it would be obvious to one of ordinary skill to add an antioxidant as advised by Yoshida to the polyester layer of Maruyama in order to inhibit thermal decomposition or hydrolysis at high temperatures.
Schultze describes layers for a multilayered molded article.
Schultze describes adding adhesion release layers to multilayer molded articles which enable reuse of the layer materials of the articles (translation p.2 penultimate paragraph). 
Schultze states that multilayered articles often pollute the environment because it has not been possible to separate film layers after use (p.2 paragraph 7). It would be obvious to one of ordinary skill to employ the adhesion release layer in between existing layers, and also use the process of recovery described by Schultze in the multilayer container of Maruyama in order to be able to avoid polluting the environment.

Regarding claim 10, Schultze describes separating the layers from each other by dissolving an adhesion release layer (p.4 paragraph 4). 

Regarding claim 13, Maruyama describes 80 mol% or higher of terephthalic acid for the dicarboxylic component of the polyester and ethylene glycol comprising 80 mol% or higher of the diol (paragraph 12).

Regarding claim 14, Maruyama describes a preference for 90 mol% or higher for both terephthalic acid and ethylene glycol (paragraph 19).

Regarding claim 15, Maruyama describes 70 mol% or higher of m-xylylenediamine and 70 mol% or higher of adipic acid (paragraph 25). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Maruyama describes values overlapping with the claimed range.

Regarding claims 16, 17 and 20, Yoshida describes phenolic antioxidants (paragraph 50, 51, 53).

Regarding claim 18, Maruyama describes the polyamide layer as 1-20 wt% (paragraph 71). 

Regarding claim 19, Maruyama describes the polyamide sandwiched between two layers of the polyester composition layer (paragraph 71).

Regarding claim 21, Yoshida describes adding an antioxidant into a polyester composition in an amount of 0.01-1% by mass (paragraph 54), preferably 0.1-0.8%. Yoshida describes phenolic antioxidants (paragraph 50, 51, 53). Maruyama describes the amine layer content as 1-20 wt% (paragraph 71). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20040224112 by Maruyama in view of US 20040092641 by Yoshida in further view of EP 525708 by Schultze et al (AU 2061192 by Schultze et al used as translation) and further in view of US 4775697 by Schoenhard.
Schulze, used above in rejection, describes separation of the layers by density in water (p.4 paragraph 4), but not by air classification.
Schoenhard discloses a method of recovering pure polyester polymer from multilayer plastic beverage bottles including by dry abrasion and then separating the pure polymer particles by air classification (abstract, col 3 ln 35-40). Schoenhard teaches that the air classification can be used multiple times (col 4 lines 1-8) which would allow further separation (i.e. purification) of the polyester and other materials. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the air classification in the process of Modified Maruyama KSR, 550 U.S. at 404, 82 USPQ2d at 1391.



Claims 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040224112 by Maruyama in view of US 20040092641 by Yoshida in further view of EP 525708 by Schultze et al (AU 2061192 by Schultze et al used as translation) in further view of “Recycling of PET” by Awaja et al.
Maruyama and Schultze are described above.
Regarding claims 12 and 22, Schultze broadly describes polyesters (translation p.3 paragraph 2) and after separating and drying describes melting and granulating (p.4 paragraph 5). Schultze is silent as to a further crystallization or solid-phase polymerization step. 
Awaja reviews the state of the art of polyethylene terephthalate (PET) recycling.
Awaja states that during extrusion (i.e. melting), recycled PET undergoes a drop in molecular weight which indicates degradation and a drop in thermal stability (p.1461 col 1 section 2.3). Awaja describes solid state polymerization- in which the PET is heated above Tg but below Tm to encourage condensation reactions- as a way to improve the number average molecular weight of recycled PET (p.1462 col 1 section 2.3.3). Thus it would be obvious to one .

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040224112 by Maruyama in view of US 20040092641 by Yoshida in further view of of EP 525708 by Schultze et al (AU 2061192 by Schultze et al used as translation) in further view of US 6784214 by Bacher et al.
Maruyama and Schultze are described above.
Regarding claims 12 and 22, Schultze broadly describes polyesters (p.3 paragraph 2) and after separating the layers describes, generally, drying before a melting step (p.5 final paragraph, p.4 paragraph 5). Schultze is silent as to a crystallization step. 
Bacher describes the recycling of PET.
Bacher states (col 1 ln 12-27):
 “When recycling articles of polyethylene terephthalate or of polyethylene terephthalate materials it is of importance that the PET-material to be recycled is as dry as possible in order to avoid a hydrolytic degradation of the molecule chains by the influence of hydrogen during plastifying or during the melting step. However, an efficient drying is possible only at elevated temperature at which the amorphous PET-particles or PET-parts adhere to each other. For these reasons, a crystallization of the PET-material should be obtained before drying. Such a crystallization can be obtained by uniformly moving or mechanically treating the particles at a temperature lower than the drying temperature, in any case at a temperature that is lower than the plastifying temperature”


Thus it would be obvious to one of ordinary skill to adapt the crystallization/drying process of Bacher where Schultze more generally describes drying in order to avoid a hydrolytic degradation of molecule chains during the subsequent melting step and adherence of amorphous PET.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040224112 by Maruyama in view of US 20040092641 by Yoshida in further view of EP .
Maruyama and Schultze are described above.
Regarding claim 23, Schultze broadly describes polyesters (p.3 paragraph 2) and after separating and drying describes melting and granulating (p.4 paragraph 5). Schultze is silent as to a further crystallization or solid-phase polymerization step.
Awaja states that during extrusion (i.e. melting), recycled PET undergoes a drop in molecular weight which indicates degradation and a drop in thermal stability (p.1461 col 1 section 2.3). Awaja describes solid state polymerization- in which the PET is heated above Tg but below Tm to encourage condensation reactions- as a way to improve the number average molecular weight of recycled PET (p.1462 col 1 section 2.3.3). Thus it would be obvious to one of ordinary skill to subject the PET of Maruyama to Awaja’s solid state polymerization after Schultze’s melting step in order to improve molecular weight and thus thermal stability.
Bacher describes the recycling of PET.
Bacher states (col 1 ln 12-27):
 “When recycling articles of polyethylene terephthalate or of polyethylene terephthalate materials it is of importance that the PET-material to be recycled is as dry as possible in order to avoid a hydrolytic degradation of the molecule chains by the influence of hydrogen during plastifying or during the melting step. However, an efficient drying is possible only at elevated temperature at which the amorphous PET-particles or PET-parts adhere to each other. For these reasons, a crystallization of the PET-material should be obtained before drying. Such a crystallization can be obtained by uniformly moving or mechanically treating the particles at a temperature lower than the drying temperature, in any case at a temperature that is lower than the plastifying temperature”


Thus it would be obvious to one of ordinary skill to adapt the crystallization/drying process of Bacher where Schultze more generally describes drying in order to avoid a hydrolytic degradation of molecule chains during the subsequent melting step and adherence of amorphous PET.

Regarding claim 24, Yoshida describes adding an antioxidant into a polyester composition in an amount of 0.01-1% by mass (paragraph 54), preferably 0.1-0.8%. Yoshida describes phenolic antioxidants (paragraph 50, 51, 53). Maruyama describes the amine layer content as 1-20 wt% (paragraph 71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766